DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, 9-12, 16, 18, and 20-23, drawn to a layered double hydroxide.
Group II, claim(s) 35-36, drawn to a thermally-treated layered double hydroxide.
Group III, claim(s) 51-55, drawn to a process for the preparation of methanol by hydrogenation of carbon dioxide and/or carbon monoxide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of A layered double hydroxide of formula (I) shown below:
[M1-xM'x(OH)2]a+(Xn-)a/n·bH2O·c(solvent)  (I)
2+ and Zn2+; M' represents at least one trivalent cation; 0<x<0.4; 0<b<10; 0<c<10; X represents at least one anion; n is the charge on anion X and has a value of 1 or 2; 0.2<a<0.4; and the solvent represents at least one organic solvent capable of hydrogen-bonding to water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tong et al., Dramatic effects of Gallium promotion on methanol steam reforming Cu-ZnO catalyst for hydrogen production: formation of 5Å copper clusters from Cu-ZnGaOX, ACS Catal., 2013, 3, 1231-1244 (Tong), and further in view of Chen et al., Synthesis and characterization of aqueous miscible organic-layered double hydroxides, J. Mater. Chem. A, 2014, 2, 15102 (Chen) (both provided in IDS received on 09/05/2019).  
Tong discloses solid structure described as layered double hydroxides (LDHs) or hydrotalcite comprising layered materials with positively charged and charge-balancing anions located in the interlayer region can be favorably formed in the presence of trivalent cations. The LDHs are commonly represented by the formula M2+1-XM3+x(OH)2]q+(Xn-)q/n·yH2O. Hence, the Ga3+ (i.e, reads upon M') can form homogeneous solid LDH phase with either Cu2+ or Zn2+ (i.e., M represents a mixture of divalent cations comprising Cu2+ and Zn2+) in the catalyst precursors. Tong has, indeed, found that the hydrotalcite phase is clearly formed in the precipitate (Tong, page 1235, left column, bottom paragraph).
Tong further discloses atomic recipe content (%) of Ga 5-28.5% and Cu+Zn 71.5-95% (reading upon 0<x≤0.4) (Tong, page 1233, Table 2, catalysts A-D).
Tong does not explicitly disclose (a) n value, q value for X, or the value of y for H2O in the formula; or (b) a solvent in the formula.
With respect the difference (a), given that Tong prepares the layered double hydroxides using a co-precipitation method (Tong, page 1241, section Catalyst Preparation), which is substantially equivalent to that disclosed in Applicants’ specification (specification, page 16 [0095]), the formula of Tong would necessarily meet the requirement that n has a value of 1 or 2 (n reads upon n in Applicants’ formula I), 0.2≤q≤0.4 (q reads upon a in Applicants’ formula I), and 0<y≤10 (y reads upon b in Applicants’ formula I).
With respect to the difference (b), Chen teaches layered double hydroxides and aqueous miscible organic solvent treatment (Chen, page 15102, Introduction, 1st and 2nd paragraphs). Chen specifically teaches that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent (Chen, page 15102, Introduction, 2nd paragraphs), and the composition for AMO-LDH (i.e., layered double hydroxide with aqueous miscible organic solvent treatment) contains 0.04-0.18 acetone or 0.11 methanol (Chen, page 15107, Table 3).
As Chen expressly teaches, the AMO-LDHs possess new physical properties; they have significantly higher surface areas, pore volumes, together with lower density and higher compressibility than both conventional and commercial LDHs (Chen, page 15110, left column, 1st paragraph).
In light of the motivation of the aqueous miscible organic solvent treatment as taught by Chen, it therefore would be obvious to a person of ordinary skill in the art to apply the aqueous miscible organic solvent treatment (i.e., that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent) in the preparation of the layered double hydroxides of Tong, and obtain a layered double hydroxide that comprises 0.04-0.18 acetone or 0.11 methanol (reading upon c(solvent), 0<c≤10, and the solvent represents one organic solvent capable of hydrogen-bonding to water) in its formula, in order to achieve significantly higher surface areas, pore volumes, together with lower density and higher compressibility, and thereby arrive at the shared technical feature.
The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to III do not relate to a single inventive concept under PCT Rule 13.1.

A telephone call was made to Attorney Yichen Cao on 02/14/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 24, 2022